Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I) Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6-8 of U.S. Patent No. 10798192 (hereinafter ’192), in view of Vivekanandan (US 20130314491). 
The enumerated claims of ‘192 anticipates features of the corresponding instant claims save for “a session classifier to: generate session windows”.
In a related field, Vivekanandan discloses: 
“a session classifier to:generate session windows” (par. 0055-0056: A user initiates multiples multimedia conference sessions with a server 110. The server 110 is able to associate the plurality of sessions as belonging to the same user).
It would have been obvious to one of ordinary skill, before effective filing date of instant application, to have introduced Vivekanandan’s teaching alongside those of the ‘192 claims. The motivation would have been to provide administrator/system with ability to manage plurality of sessions belonging to same user in lieu of treatment of each session as being distinct, thus bypassing restrictions such as may relate to server maximum session capacity (Vivekanandan, par. 0056).
Instant claims 18-20 are CRM analogues of ‘192 apparatus claims 1 (‘192 claim 1 anticipates instant claims 18 and 19) and 6. Accordingly, it would have been obvious to one of ordinary skill, apprised of ‘192’s apparatus disclosure, to have contemplated implementing the claimed features in a CRM form. The motivation would have been to practice the features of the claimed invention in a form of instructions stored on readable medium.

Instant application
‘192 patent
11. An apparatus, comprising: 

a session identifier to: 

identify a first request having a first source port number, from a device; 

determine whether a second request, having a second source port number, is within a 

group the first and the second requests as a first session when the second source port number is within the threshold number of ports from the first source port number; and a session classifier to: 
generate session windows, the session windows including the threshold number of ports, wherein the session windows are applied to lowest and highest source port numbers associated with a current session. 

12. The apparatus as defined in claim 11, further including an application identifier to identify an application associated with the first session (maps to ‘192, claim 1, last limitation). 

16. The apparatus as defined in claim 12, wherein the session identifier is to 

determine whether a third request, having a third port number, is at least one of: (1) within 

17. The apparatus as defined in claim 16, wherein the session identifier is to group the third request in the first session (maps to ‘192, claim 2, last limitation). 

13. The apparatus of claim 12, wherein the application identifier is to identify the application as a first application when a user agent of the first request matches a first application pattern associated with the first application. 

14. The apparatus of claim 13, wherein, when the user agent of the first request does not match an application pattern associated with any application and a uniform resource locator (URL) matches the first application pattern associated with the first application, 

15. The apparatus of claim 12, further including a creditor to credit use of the application during the first session. 




a session identifier to: 

identify a first request having a first source port number, from a device; 

determine whether a second request, having a second source port number, is within a 

group the first and the second requests as a first session when the second source port number is within the threshold number of ports from the first source port number, 

wherein session windows including the threshold number of ports move to the highest and lowest source port numbers associated with a current session; and 


an application identifier to identify an application associated with the first session. 




    2. An apparatus as defined in claim 1, wherein the session identifier is further to: 

determine whether a third request, having a third port number, is at least one of: (1) within 
group the third request in the first session. 





    6. The apparatus of claim 1, wherein the application identifier is to identify the application as a first application when a user agent of the first request matches a first application pattern associated with the first application. 

    7. The apparatus of claim 6, wherein, when the user agent of the first request does not match an application pattern associated with any application and a uniform resource locator (URL) matches the first application pattern associated with the first application, 

    8. The apparatus of claim 1, further including a creditor to credit use of the application during the first session. 



II) Claims 1,2, 6-10, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8 of U.S. Patent No. 9762688 (hereinafter ’688), in view of Vivekanandan (US 20130314491). 
The enumerated claims of ‘688 anticipates features of the corresponding instant claims save for “a session classifier to: generate session windows”.
In a related field, Vivekanandan discloses: 
“a session classifier to:generate session windows” (par. 0055-0056: A user initiates multiples multimedia conference sessions with a server 110. The server 110 is able to associate the plurality of sessions as belonging to the same user).
It would have been obvious to one of ordinary skill, before effective filing date of instant application, to have introduced Vivekanandan’s teaching alongside those of ‘688 claims. The motivation would have been to provide administrator/system with ability to manage plurality of sessions belonging to same user in lieu of treatment of each session as being distinct, thus bypassing restrictions such as may relate to server maximum session capacity (Vivekanandan, par. 0056).
Instant claims 18-20 are CRM analogues of ‘688 method claims 1 (‘688 claim 1 anticipates instant claims 18 and 19) and 6. Accordingly, it would have been obvious to one of ordinary skill, apprised of ‘688’s method disclosure, to have contemplated implementing the claimed features in a CRM form. The motivation would have been to practice the features of the claimed invention in a form of instructions stored on readable medium.

Instant application
‘688 patent
1. A method, comprising: 

identifying, by executing an instruction with a processor, a first request having a first source port number, from a device; 

determining, by executing an instruction with a processor, whether a second request, having a second source port number, is 

grouping, by executing an instruction with a processor, the first and the second requests as a first session when the second source port number is within the threshold number of ports from the first source port number; and 

generating, by executing an instruction with a processor, session windows, the session windows including the threshold number of ports, wherein the session windows are applied to lowest and highest source port numbers associated with a current session. 

2. The method as defined in claim 1, further including identifying an application associated with the first session (maps to ‘688, claim 1, last limitation). 

6. The method as defined in claim 1, further including determining whether a third request, having a third port number, is at least one of: (1) within a lower session window from the lower of the first and the second source port number, (2) within an upper session window from the higher of the first and the second source port number. 

7. The method as defined in claim 6, further including grouping the third request in the first session (maps to ‘688, claim 2, last limitation)

8. The method of claim 1, wherein requests are gathered on a proxy server (maps to ‘688, claim 4). 

9. The method of claim 8, wherein the proxy server is intermediate to the device associated with a panelist generating requests and media provider providing the media to the device (maps to ‘688, claim 4). 

10. The method of claim 1, further including associating an identifier of the first session with the first and the second request.


3. The method of claim 2, further including identifying the application as a first application when a user agent of the first request matches a first application pattern associated with the first application. 



4. The method of claim 3, wherein, when the user agent of the first request does not match an application pattern associated with any application and a uniform resource locator (URL) matches the first application pattern associated with the first application, identifying the application as the first application. 

5. The method of claim 2, further including crediting use of the application during the first session. 



 Identifying, by executing an instruction with a processor, a first request having a first source port number, from a device; 

determining, by executing an instruction with the processor, whether a second request, having a second source port number, is 

grouping, by executing an instruction with the processor, the first and the second requests as a first session when the second source port number is within the threshold number of ports from the first source port number, 

wherein session windows including the threshold number of ports move to a highest and lowest source port numbers associated with a current session; and 

identifying, by executing an instruction with the processor, an application associated with the first session. 




    2. The method as defined in claim 1, further including: determining whether a third request, having a third port number, is at least one of: (1) within a lower session window from a lower of the first and the second source port number, (2) within an upper session window from a higher of the first and the second source port number; and grouping the third request in the first session. 




    4. The method as defined in claim 1, wherein requests are gathered at a proxy server intermediate to the device associated with a panelist generating requests and a media provider providing the media to the device. 




    5. The method as defined in claim 1, wherein an identifier of the first session is associated with the first and the second request. 

    6. The method as defined in claim 1, wherein identifying an application associated with the first session further includes: identifying the application as a first application when a user agent of the first request matches a first application pattern associated with the first application. 

    7. The method as defined in claim 6, further including: when the user agent of the first request does not match an application pattern associated with any application, identifying the application as the first application when a uniform resource locator (URL) matches the first application pattern associated with the first application. 

    8. The method as defined in claim 1, further including, crediting use of the application during the first session.


Allowable Subject Matter
Claims 1, 2 and 6-20 would be allowable if applicant’s timely filed a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the above rejection based on nonstatutory double patenting rejection. Claims 3-5 will be allowable upon filing of terminal disclaimer to address aforementioned claims subject to a double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457